Title: From James Madison to Robert R. Livingston, 9 April 1802
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Washington Apl. 9. 1802
Mr. Latil a Frenchman by birth, but a Citizen of the U. States for near 20 years past, being about making a visit to his native Country, is desirous of being known to you. I have reason to believe that he possesses sufficient respectability and merit to entitle him to your civilities, and I therefore readily ask the favor of them in his behalf. I do it the more so as he has generally resided in Virginia, and consequently considers himself as doubly a fellow Citizen with me, and as I understand that he has no object in his visit, that can make my introduction or your countenance a departure from the general rules respectively laid down for ourselves. With highest respect & regard I am Dr. Sir your most obed set.
James Madison
 

   
   RC (NHi: Livingston Papers). Docketed by Livingston, “recd Mr Lattle.”



   
   Joseph Latil acted as the agent of Pierre Augustin Caron de Beaumarchais in his claim against the state of Virginia in the 1780s. Latil married Lucy Randolph, a second cousin of Edmund Randolph, in 1787 (Edmund Randolph to JM, 27 Mar. 1787, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 9:335 and n. 3).


